DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7-8, 15 have been amended.  Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong 1: The independent claims recite at high level, a processing and analyzing a multi-party interaction data.  The limitations, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computing system” or “computer-implemented method”, nothing in the claim elements precludes the steps from practically being performed in the a method of organizing human activity in the form of gathering interaction data, relationships or interactions between people to follow rules or instructions and/or activities within the enterprise. Thus, the claim recites a mental process.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites additional elements “computing system” or “computer-implemented method”, to perform both the receiving, identifying, determining, storing, comparing and normalizing steps.  However, the processor (computer) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements, such as contextual data, normalization rules, identifiers, etc. are merely an additional, non-functional data for analyzing and comparing records and a mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computer”). Another additional element, such as “database is partitioned based at least in part on a party identifier and a task identifier” are some of the most basic, eal-time video data of the multi-party interaction” does not differentiate from processing any other data.  The real-time data processing is not integrated within the system that necessitate additional functionality to overcome the abstract idea.  Further, the limitation “generate a display of one or more aggregate scores” is merely a routine element that does not impose any meaningful limits on practicing the abstract idea. Thus, the additional elements do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.
For claims 1, 8 and 15, these claims include an additional element recited a generating graphical user interface(s) (GUI); a processor; a memory storing instructions and a computer- readable storage medium including instructions, use of an application (implies computer implementation of the abstract idea), this is not sufficient to amount for significantly more than the judicial exception due to not being more than generically recited computer device by the non-transitory computer comprising of one or more processors and a memory. These are used to be instructed and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2™ prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.
Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
The dependent claims have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
The Double Patenting rejection is withdrawn, as necessitated by the Terminal Disclaimer.
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 1-20 under 101, it is respectfully noted the test for subject matter eligibility under 35 USC 101 for products and processes is: first, determining whether the claim(s) are directed to a process, machine, manufacture, or composition of matter (Claims 1-20 are so directed); second (Part I of the Mayo) test, determining whether the claim(s) are directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions), and; third (Part II of the 
As per Part II of Mayo, it is respectfully argued that each function of claims 1, 8 and 15, alone and in combination, are generic functions of a computing device that are well understood, routine, and conventional.  The claim processing the real-time data of multi-party interactions.  However, such processing does not differentiate from processing any other data.  The real-time data processing is not integrated within the system that necessitate additional functionality to overcome the abstract idea.  The claim now further recites generating a display of scores, however, none of these steps function in a new way, nor do any of the functions improve another technology or technical field, nor do they improve the functioning of the claimed device itself. Please see the USPTO July 2015 Update on Subject Matter Eligibility, page 7.
The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply staging] the [abstract idea] while adding the words ‘apply it.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). In contrast, the patent claims in DDR Holdings, as described by the Court, “specify how interactions with the Internet are manipulated to yield a desired result.  
The user is interacting with the computer in a conventional manner.  The effect of the contribution does not operate at the level of architecture, nor is it independent of the kind of data being processed.  Relatedly, the computer, that is to say the hardware upon which the program is operating, is operating in an entirely conventional manner. The proposed technical effect is not causing the computer in of itself to operate different as the method is operating at the level of application and thus is not interacting with the hardware at a level beyond that which any computer program would do so.  Similarly, the computer upon which the program is operating is not operating more efficiently or effectively.  The computer itself is operating entirely conventionally and the contribution is not having an effect on the efficiency of the computer itself.

Moreover, for SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC stated “We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.
Therefore, upon revision and reconsideration of the amended pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are still considered ineligible. The pending claims are directed towards a certain method of organizing human activity in the form of managing personal behavior or interactions (see Claim Rejections - 35 USC § 101 section). Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 17, 2022